COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Erica Blumenthal

Appellate case number:   01-21-00130-CV

Trial court case number: 2020-62226

Trial court:             280th District Court of Harris County

       Appellant, Erica Blumenthal, filed a Petition for Original Writ of Habeas Corpus and a
corresponding Motion for Temporary Relief to Stay Proceedings and to Set Bond seeking to stay
enforcement of a March 10, 2021 criminal contempt order. Because appellant did not include a
signed criminal contempt order in her appendix, we have nothing to review. We deny the
Motion for Temporary Relief without prejudice to its refiling upon the filing of the signed
contempt order.

       It is so ORDERED.

Judge’s signature: _________/s/ Veronica Rivas-Molloy_____
                                Acting individually


Date: March 12, 2021